DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-14 remain pending. Claims 1-11 and 13-14 have been amended. Claims 15-20 have been added. 
Information Disclosure Statement
The Information Disclosure Statement filed on 12/06/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 7-8, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 2-3, the claims state “in the position mode, the controller is configured to execute a position command controlling at least one motor included in the joints to move at least one link connected to the motor based on information about a target position even when the collision occurs, and 
wherein, in the torque mode, the controller is configured to execute a torque command calculating a torque value output from the motor and controlling the link to move based on the torque value even when the collision does not occur”. 
Applicant points to paragraphs 0037-0039 in the specification for support for the amendment. However, in Paragraphs 0037-0038, the specification states that jamming occurs when the robot is operated in position mode during a collision and to address this, “the operation mode of the collaborative robot 200 is switched to the torque mode when the collision occurs”. Based on paragraph 0038, the mode is switched from position mode to torque mode when the collision occurs, and the robot is not operated in position mode during a collision. 
Paragraph 0039 does not explicitly state that the robot is operated in torque mode even when a collision does not occur. Paragraph 0039 states “When the collaborative robot 200 collides with an object in the torque mode, drivers (see 601 to 605 of FIG. 6) of the integral actuators are configured as open loops and generate a torque command without regard to the external force so as to control the dynamics of the collaborative robot 200”. There is no mention of the robot being operated in torque mode when there is no collision. Paragraph 0039 is merely stating that a collision occurs while the robot is in torque mode. Therefore, claims 2-3, and all their dependent claims, are rejected under 112(a) for new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1, 11, and 14, the claims state “a predetermined time period between a time point after beginning of the operation mode and immediately and a time point prior to sensing the collision”. It is unclear what applicant is trying to say with the phrase “and immediately”. The sentence is not written in grammatically correct English, and therefore, is unclear in what applicant is trying to say. (For examination purposes, examiner will read the claim as “a predetermined time period between a time point after beginning of the operation mode and a time point prior to sensing the collision”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Muneto (US 20180311836 A1) in view of Takahashi (US 20200147787 A1) and Griffiths et al (US 20140052154 A1) (Hereinafter referred to as Muneto, Takahashi, and Griffiths respectively).

Regarding Claim 1, Muneto discloses a device for controlling a collaborative robot (See at least Muneto Paragraph 0041, the controller and monitoring device are interpreted as the device), the device comprising: 
a collision sensor configured to sense a collision of the collaborative robot (See at least Muneto Paragraphs 0044-0048, a collision is detected based on sensor values, the sensors are interpreted as the collision sensor); 
a controller comprising at least one processor (See at least Muneto Paragraph 0039), configured, based on the collision sensor sensing the collision (See at least Muneto Paragraphs 0044-0048, a collision is detected based on sensor values) to:
 change an operation mode of the collaborative robot (See at least Muneto Paragraph 0063 and 0065, the controller stops the operation of the robot when a collision is detected);…
Even though Muneto discloses detecting a collision and controlling a robot based on the detected collision, Muneto fails to explicitly disclose changing an operation mode of the collaborative robot… to a torque mode 
apply a collision compensation value as a reaction force to each of a plurality of joints in the collaborative robot; and
change a proceeding direction of a force applied to the each of the joints according to the collision compensation value.
However, Takahashi teaches changing an operation mode of the collaborative robot… to a torque mode (See at least Takahashi Paragraphs 0090-0091, the operation mode is switched from a 
apply a collision compensation value as a reaction force to each of a plurality of joints in the collaborative robot (See at least Takahashi Paragraph 0039 and Figure 5, the parameter impedance control, which is interpreted as a collision compensation value, for every joint is adjusted so that the force direction changes when the robot comes into contact with an assembly); and
change a proceeding direction of a force applied to the each of the joints according to the collision compensation value (See at least Takahashi Paragraph 0039 and Figure 5, the parameter impedance control for every joint is adjusted so that the force direction changes when the robot comes into contact with an assembly).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Muneto with Takahashi to apply a collision compensation value to each of the joints to change a direction of the force when a collision is detected. By changing the direction of the force, the robot can prevent an excess force from being applied to gripped workpiece or the object with which the robot comes into contact with, which would lead to either being broken or deformed (See at least Takahashi Paragraphs 0075-0076).  Also, by changing the direction of the force, the robot can prevent an excess force from being applied to the robot itself, which would improve the safety of the robot. 
Modified Muneto fails to disclose the collision compensation value is proportional to at least a location variation of each of the joints measured during a predetermined time period between a time point after beginning of the operation mode and immediately and a time point prior to sensing the collision by the collision sensor.
However, Takahashi teaches changing the operation mode when sensing a reaction force due to contact (See at least Takahashi Paragraphs 0090-0091, the operation mode is switched from a position 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Muneto with Takahashi and Griffiths to have the collision compensation value be proportional to the joint location variation in a predetermined time period. The location variation due to the collision causes an error (See at least Griffiths Paragraph 0065). By applying a joint torque per error that varies between the difference of joint position and desired joint position (See at least Griffiths Paragraph 0065), the system can apply the appropriate compensation value due to the collision, which will increase the effectiveness of the system. 

Regarding Claim 2, Muneto fails to disclose the controller is configured to change the operation mode from a position mode to the torque mode based on the collision sensor sensing the collision,
wherein, in the position mode, the controller is configured to execute a position command controlling at least one motor included in the joints to move at least one link connected to the motor based on information about a target position even when the collision occurs, and 
wherein, in the torque mode, the controller is configured to execute a torque command calculating a torque value output from the motor and controlling the link to move based on the torque value even when the collision does not occur.
However, Takahashi teaches the controller is configured to change the operation mode from a position mode to the torque mode based on the collision sensor sensing the collision (See at least Takahashi Paragraphs 0089-0091, the mode is switched from a position control mode to a force control mode when there is contact and change in reaction force is detected, the force control mode is interpreted as a torque mode),
 wherein, in the position mode, the controller is configured to execute a position command controlling at least one motor included in the joints to move at least one link connected to the motor based on information about a target position even when the collision occurs (See at least Takahashi Paragraphs 0093 and 0027 and Figures 5-7, there are motors in each joint that control the movement of the joints, and the robot is controlled in position control mode even though it is contacting the target workpiece and the forces are not constant, which is interpreted as a collision occurring) and 
wherein, in the torque mode, the controller is configured to execute a torque command calculating a torque value output from the motor and controlling the link to move based on the torque value even when the collision does not occur (See at least Takahashi Paragraphs 0094 and 0029 and Figures 5-7, there are torque sensors for each joint that measure the force on each joint, and the robot is controlled in force control mode when moving the gripped workpiece down in the z direction while the forces remain constant, which is interpreted as a collision not occurring). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Muneto with Takahashi to switch to a torque mode when a collision is detected. This would allow the robot to control the robot according to force, and keeping the force from increasing (See at least Takahashi Figure 7, the forces are kept constant in the force control mode). This 

Regarding Claim 3, Muneto fails to disclose the controller is configured to change the operation mode from the torque mode to a position mode after the controller applies the collision compensation value to change the proceeding direction of the force,
wherein, in the position mode, the controller is configured to execute a position command controlling at least one motor included in the joints to move at least one link connected to the motor based on information about a target position even when the collision occurs, and 
wherein, in the torque mode, the controller is configured to execute a torque command calculating a torque value output from the motor and controlling the link to move based on the torque value even when the collision does not occur.
	However, Takahashi teaches the controller is configured to change the operation mode from the torque mode to a position mode after the controller applies the collision compensation value to change the proceeding direction of the force (See at least Takahashi Paragraphs 0092-0093 and Figure 7, the impedance control parameter is switched, which is interpreted as applying the compensation value, and the mode goes back to a position control mode),
wherein, in the position mode, the controller is configured to execute a position command controlling at least one motor included in the joints to move at least one link connected to the motor based on information about a target position even when the collision occurs (See at least Takahashi Paragraphs 0093 and 0027 and Figures 5-7, there are motors in each joint that control the movement of and 
wherein, in the torque mode, the controller is configured to execute a torque command calculating a torque value output from the motor and controlling the link to move based on the torque value even when the collision does not occur (See at least Takahashi Paragraphs 0094 and 0029 and Figures 5-7, there are torque sensors for each joint that measure the force on each joint, and the robot is controlled in force control mode when moving the gripped workpiece down in the z direction while the forces remain constant, which is interpreted as a collision not occurring). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Muneto with Takahashi to go back to position mode after the compensation value has been applied. This would allow the device to change the position/orientation of the robot after the compensation value has been applied, so the robot can continue performing its operation even after a collision was detected, which would increase the efficiency and operability of the robot. Controlling the robot in position mode even where there is a collision allows the robot to move to a target position, even after it collided with an object. Controlling the robot in torque mode when there is no collision allows the system keep the torque in each joint at acceptable levels at any time. 

Regarding Claim 4, Muneto fails to disclose based on the collision sensor sensing the collision, the controller is configured to change the proceeding direction of the force applied to each of the joints by applying the collision compensation value differently to each of the joints in the collaborative robot.
	However, Takahashi teaches this limitation (See at least Takahashi Paragraph 0039, the impedance control for each joint is adjusted based on the reaction force; See at least Takahashi Paragraph 0055 and 0066 and Figure 4, there is a table that stores the values for what the impedance 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Muneto with Takahashi to apply different compensation values to each joint. The impedance control system sets parameters for the joints based on the forces acting on the joints (See at least Takahashi Paragraph 0055 and Figure 4). During a collision, the forces acting on each joint will be different, so each compensation value would also need to be different since the compensation values are dependent on the forces. This would increase the overall safety and operability of the robot by applying the appropriate compensation value to each joint. 

Regarding Claim 5, Muneto fails to disclose based on the collision sensor sensing the collision, the controller is configured to calculate the collision compensation value based on at least one selected from a location, a velocity, and an acceleration of each of the joints and apply the collision compensation value to each of the plurality of joints to change the proceeding direction of the force applied to each of the joints.
	However, Takahashi teaches based on the collision sensor sensing the collision, the controller is configured to calculate the collision compensation value based on at least one selected from a location, a velocity, and an acceleration of each of the joints (See at least Takahashi Paragraph 0037, the impedance control system parameter is in accordance with the orientation of the robot arm which is interpreted as the location of the joints) and apply the collision compensation value to each of the plurality of joints to change the proceeding direction of the force applied to each of the joints (See at least Takahashi Paragraph 0039 and Figure 5, the impedance control system for every joint is adjusted so that the force direction changes when the robot comes into contact with an assembly).


Regarding Claim 7, Muneto fails to disclose the position mode is an operation mode that is robust to a force applied to the collaborative robot according to the collision.
	However, Takahashi teaches the position mode is an operation mode that is robust to a force applied to the collaborative robot according to the collision (See at least Takahashi Paragraphs 0089-0093 and Figure 7, the position control mode drives the robot according to position commands and not force). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Muneto with Takahashi to have the position mode be robust to the force due to collision. This would allow the device to change the position/orientation of the robot after a collision has been detected, so the robot can continue performing its operation even after a collision was detected, which would increase the efficiency and operability of the robot. 

Regarding Claim 8, Muneto fails to disclose the torque mode is an operation mode that is flexible to a force applied to the collaborative robot according to the collision. 
	However, Takahashi teaches the torque mode is an operation mode that is flexible to the force applied to the collaborative robot according to the collision (See at least Takahashi Paragraphs 0091-0095 and Figure 7, the force control mode controls the robot according to force applied during contact). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Muneto with Takahashi to have the torque mode be flexible to force during a collision. This would allow the robot to control the robot according to force, and keeping the force from increasing (See at least Takahashi Figure 7, the forces are kept constant in the force control mode). This would increase the overall safety of the robot by preventing the robot from increasing the force being applied by following the positional commands during a collision. 

Regarding Claim 9, Muneto discloses the collision sensor is configured to sense the collision based on a difference between a predicted torque value and a measured torque value exceeding a predetermined value (See at least Muneto Paragraph 0058-0063, the difference between the torque derived from the motor and the estimated torque is used to determine an external force, and if the difference/external force is above at threshold, a collision has occurred), and wherein the predicted torque value is predicted by the controller to be required by each of the joints according to dynamics of the collaborative robot (See at least Muneto Paragraph 0040, the estimated values are for each motor in each joint), and the measured torque value is measured from each of the joints (See at least Muneto Paragraph 0058, the measured value is derived from the current flowing through each motor for each joint).

Regarding Claim 10, Muneto fails to disclose based on the controller changing the operation mode into the torque mode, a location of the collaborative robot is able to be manually changed in the torque mode.
	However, Takahashi teaches this limitation (See at least Takahashi Paragraph 0084 and Figures 5 and 7, from P3 to P4, which the robot is in force control mode, the operator moves the robot gripping the workpiece in the -Z direction with their hand). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Muneto with Takahashi to have the robot be able to have its location manually changed. This would allow an operator to teach the robot how to perform an operation that avoids an excess force being applied to the robot (See at least Takahashi Paragraph 0084), which would increase the safety and operability of the robot. 

Regarding Claim 11, Muneto discloses a device for controlling a collaborative robot (See at least Muneto Paragraph 0041, the controller and monitoring device are interpreted as the device), the device comprising: 
a collision sensor configured to sense a collision of the collaborative robot (See at least Muneto Paragraphs 0044-0048, a collision is detected based on sensor values, the sensors are interpreted as the collision sensor); and
a controller comprising at least one processor (See at least Muneto Paragraph 0039), configured, based on the collision sensor sensing the collision (See at least Muneto Paragraphs 0044-0048, a collision is detected based on sensor values) to:
 change an operation mode of the collaborative robot (See at least Muneto Paragraph 0063 and 0065, the controller stops the operation of the robot when a collision is detected);…
to a torque mode 
apply a collision compensation value as a reaction force to each of a plurality of joints in the collaborative robot; and
change a proceeding direction of a force applied to the each of the joints according to the collision compensation value; and
change the operation mode of the collaborative robot to a position mode after the collision is removed
However, Takahashi teaches changing an operation mode of the collaborative robot… to a torque mode (See at least Takahashi Paragraphs 0090-0091, the operation mode is switched from a position control mode to a force control mode, which is interpreted as a torque mode, when the robot and gripped workpiece come into contact with the target workpiece),
apply a collision compensation value as a reaction force to each of a plurality of joints in the collaborative robot (See at least Takahashi Paragraph 0039 and Figure 5, the parameter impedance control, which is interpreted as a collision compensation value, for every joint is adjusted so that the force direction changes when the robot comes into contact with an assembly); and
change a proceeding direction of a force applied to the each of the joints according to the collision compensation value (See at least Takahashi Paragraph 0039 and Figure 5, the parameter impedance control for every joint is adjusted so that the force direction changes when the robot comes into contact with an assembly); and
change the operation mode of the collaborative robot to a position mode after the collision is removed (See at least Takahashi Paragraph 0058 and Claim 5, switching between force control and . 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Muneto with Takahashi to apply a collision compensation value to each of the joints to change a direction of the force when a collision is detected. By changing the direction of the force, the robot can prevent an excess force from being applied to gripped workpiece or the object with which the robot comes into contact with, which would lead to either being broken or deformed (See at least Takahashi Paragraphs 0075-0076).  Also, by changing the direction of the force, the robot can prevent an excess force from being applied to the robot itself, which would improve the safety of the robot. 
Modified Muneto fails to disclose the collision compensation value is proportional to at least a location variation of each of the joints measured during a predetermined time period between a time point after beginning of the operation mode and immediately and a time point prior to sensing the collision by the collision sensor.
However, Takahashi teaches changing the operation mode when sensing a reaction force due to contact (See at least Takahashi Paragraphs 0090-0091, the operation mode is switched from a position control mode to a force control mode, which is interpreted as a torque mode, when the robot and gripped workpiece come into contact with the target workpiece), and Griffiths teaches applying a joint torque based on the difference in joint position and desired joint position, which is caused when the system is bumped, pushed, or pulled (See at least Griffiths Paragraph 0065, the joint torque is applied after the system collides with something external which throws off the joint position from the desired joint position, which is interpreted as location variation, and the joint torque applied is a function of the location variation; the time period between the joint position being accurate, to the system colliding 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Muneto with Takahashi and Griffiths to have the collision compensation value be proportional to the joint location variation in a predetermined time period. The location variation due to the collision causes an error (See at least Griffiths Paragraph 0065). By applying a joint torque per error that varies between the difference of joint position and desired joint position (See at least Griffiths Paragraph 0065), the system can apply the appropriate compensation value due to the collision, which will increase the effectiveness of the system. 

Regarding Claim 12, Muneto fails to disclose wherein in the torque mode, a location of the collaborative robot is able to be manually changed.
	However, Takahashi teaches this limitation (See at least Takahashi Paragraph 0084 and Figures 5 and 7, from P3 to P4, which the robot is in force control mode, the operator moves the robot gripping the workpiece in the -Z direction with their hand). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Muneto with Takahashi to have the robot be able to have its location manually changed. This would allow an operator to teach the robot how to perform an operation that avoids an excess force being applied to the robot (See at least Takahashi Paragraph 0084), which would increase the safety and operability of the robot. 

Regarding Claim 13, Muneto discloses …a torque value that is obtained based on a current value of a motor detected from each of the joints (See at least Muneto Paragraph 0058, the torque is derived from the current flowing through each motor for each joint).
	Muneto fails to disclose the collision compensation value is a reaction force against the force applied to each of the joints in the collaborative robot due to the collision.
	However, Takahashi teaches this limitation (See at least Takahashi Paragraphs 0075-0078 and Figure 6, the impedance control generates a reaction force against the direction of collision; See at least Takahashi Paragraph 0039, the impedance control system for every joint is adjusted when the robot comes into contact with an assembly). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Muneto with Takahashi to apply the compensation value as a reaction force against a force due to the collision. By applying a reaction force against the  direction of the force due to collision, the robot can prevent an excess force from being applied to gripped workpiece or the object with which the robot comes into contact with, which would lead to either being broken or deformed (See at least Takahashi Paragraphs 0075-0076).  Also, by changing the direction of the force, the robot can prevent an excess force from being applied to the robot itself, which would improve the safety of the robot. 

Regarding Claim 14, Muneto discloses a method for controlling a collaborative robot (See at least Muneto Paragraph 0041, the controller and monitoring device are interpreted as the device), the method comprising: 
sensing, by a collision sensor, a collision of at least one of a plurality of joints in the collaborative robot (See at least Muneto Paragraphs 0044-0048, a collision is detected based on sensor values, the sensors are interpreted as the collision sensor); 
changing, by a controller (See at least Muneto Paragraph 0039), an operation mode of the collaborative robot (See at least Muneto Paragraph 0063 and 0065, the controller stops the operation of ;… based on the sensing the collision (See at least Muneto Paragraphs 0044-0048, a collision is detected based on sensor values). 
Even though Muneto discloses detecting a collision and controlling a robot based on the detected collision, Muneto fails to explicitly disclose changing an operation mode of the collaborative robot… to a torque mode 
applying, by the controller, a collision compensation value as a reaction force to each of a plurality of joints in the collaborative robot; and
changing, by the controller, a proceeding direction of a force applied to the each of the joints according to the collision compensation value.
However, Takahashi teaches changing an operation mode of the collaborative robot… to a torque mode (See at least Takahashi Paragraphs 0090-0091, the operation mode is switched from a position control mode to a force control mode, which is interpreted as a torque mode, when the robot and gripped workpiece come into contact with the target workpiece),
applying, by the controller, a collision compensation value as a reaction force to each of a plurality of joints in the collaborative robot (See at least Takahashi Paragraph 0039 and Figure 5, the parameter impedance control, which is interpreted as a collision compensation value, for every joint is adjusted so that the force direction changes when the robot comes into contact with an assembly); and
changing, by the controller, a proceeding direction of a force applied to the each of the joints according to the collision compensation value (See at least Takahashi Paragraph 0039 and Figure 5, the parameter impedance control for every joint is adjusted so that the force direction changes when the robot comes into contact with an assembly).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Muneto with Takahashi to apply a collision compensation value to each of the joints to change a direction of the force when a collision is detected. By changing the 
Modified Muneto fails to disclose the collision compensation value is proportional to at least a location variation of each of the joints measured during a predetermined time period between a time point after beginning of the operation mode and immediately and a time point prior to sensing the collision by the collision sensor.
However, Takahashi teaches changing the operation mode when sensing a reaction force due to contact (See at least Takahashi Paragraphs 0090-0091, the operation mode is switched from a position control mode to a force control mode, which is interpreted as a torque mode, when the robot and gripped workpiece come into contact with the target workpiece), and Griffiths teaches applying a joint torque based on the difference in joint position and desired joint position, which is caused when the system is bumped, pushed, or pulled (See at least Griffiths Paragraph 0065, the joint torque is applied after the system collides with something external which throws off the joint position from the desired joint position, which is interpreted as location variation, and the joint torque applied is a function of the location variation; the time period between the joint position being accurate, to the system colliding with an external object which changes the joint position from the desired joint position is interpreted as the predetermined time period). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Muneto with Takahashi and Griffiths to have the collision compensation value be proportional to the joint location variation in a predetermined time period. The location variation due to the collision causes an error (See at least Griffiths Paragraph 0065). By applying . 

Claims 6, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Muneto in view of Takahashi and Griffiths, and in further view of Su et al (US 10556353 B2) (Hereinafter referred to as Su).

Regarding Claim 6, modified Muneto fails to disclose the collision compensation value is further proportional to at least one of a velocity and a variation in an acceleration value of each of the joints measured during the predetermined time. 
However, Su teaches the collision compensation value is further proportional to a velocity (See at least Su Column 5 lines 34-64 and claim 8, the friction compensation torque, which is interpreted as the collision compensation value, is used to control the position and posture of each joint, and is calculated according to the rotation speed of each joint; the time period between the system operating normally to the robot hitting or touching an object is interpreted as the predetermined time period). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Muneto with Su to have the collision compensation value be proportional to the velocity. The speed of the joint is related to the hazard of the collision (See at least Su Column 5 lines 45-64). By having the compensation value be proportional to the velocity, the system can account for the hazard due to the speed during the collision, which will improve the safety of the system. 

Regarding Claim 15, modified Muneto fails to disclose the collision compensation value comprises:
a first collision compensation which is proportional to at least the location variation of each of the joints measured during the predetermined time period.
However, Griffiths teaches applying a joint torque based on the difference in joint position and desired joint position, which is caused when the system is bumped, pushed, or pulled (See at least Griffiths Paragraph 0065, the joint torque is applied after the system collides with something external which throws off the joint position from the desired joint position, which is interpreted as location variation, and the joint torque applied is a function of the location variation; the time period between the joint position being accurate, to the system colliding with an external object which changes the joint position from the desired joint position is interpreted as the predetermined time period). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Muneto with Griffiths to have the collision compensation value be proportional to the joint location variation in a predetermined time period. The location variation due to the collision causes an error (See at least Griffiths Paragraph 0065). By applying a joint torque per error that varies between the difference of joint position and desired joint position (See at least Griffiths Paragraph 0065), the system can apply the appropriate compensation value due to the collision, which will increase the effectiveness of the system. 
Modified Muneto fails to disclose at least one of a second collision compensation value which is proportional to a velocity of each of the joints measured during the predetermined time period, and a third collision compensation value which is proportional to a variation in an acceleration value of each of the joints measured during the predetermined time period. 
However, Su teaches a second collision compensation value which is proportional to a velocity of each of the joints measured during the predetermined time period (See at least Su Column 5 lines 34-64 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Muneto with Su to have the collision compensation value be proportional to the velocity. The speed of the joint is related to the hazard of the collision (See at least Su Column 5 lines 45-64). By having the compensation value be proportional to the velocity, the system can account for the hazard due to the speed during the collision, which will improve the safety of the system. 

Regarding Claim 17, modified Muneto fails to disclose the collision compensation value comprises:
a first collision compensation which is proportional to at least the location variation of each of the joints measured during the predetermined time period.
However, Griffiths teaches applying a joint torque based on the difference in joint position and desired joint position, which is caused when the system is bumped, pushed, or pulled (See at least Griffiths Paragraph 0065, the joint torque is applied after the system collides with something external which throws off the joint position from the desired joint position, which is interpreted as location variation, and the joint torque applied is a function of the location variation; the time period between the joint position being accurate, to the system colliding with an external object which changes the joint position from the desired joint position is interpreted as the predetermined time period). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Muneto with Griffiths to have the collision compensation 
Modified Muneto fails to disclose at least one of a second collision compensation value which is proportional to a velocity of each of the joints measured during the predetermined time period, and a third collision compensation value which is proportional to a variation in an acceleration value of each of the joints measured during the predetermined time period. 
However, Su teaches a second collision compensation value which is proportional to a velocity of each of the joints measured during the predetermined time period (See at least Su Column 5 lines 34-64 and claim 8, the friction compensation torque, which is interpreted as the collision compensation value, is used to control the position and posture of each joint, and is calculated according to the rotation speed of each joint; the time period between the system operating normally to the robot hitting or touching an object is interpreted as the predetermined time period). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Muneto with Su to have the collision compensation value be proportional to the velocity. The speed of the joint is related to the hazard of the collision (See at least Su Column 5 lines 45-64). By having the compensation value be proportional to the velocity, the system can account for the hazard due to the speed during the collision, which will improve the safety of the system. 

Regarding Claim 19, modified Muneto fails to disclose the collision compensation value comprises:
a first collision compensation which is proportional to at least the location variation of each of the joints measured during the predetermined time period.
However, Griffiths teaches applying a joint torque based on the difference in joint position and desired joint position, which is caused when the system is bumped, pushed, or pulled (See at least Griffiths Paragraph 0065, the joint torque is applied after the system collides with something external which throws off the joint position from the desired joint position, which is interpreted as location variation, and the joint torque applied is a function of the location variation; the time period between the joint position being accurate, to the system colliding with an external object which changes the joint position from the desired joint position is interpreted as the predetermined time period). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Muneto with Griffiths to have the collision compensation value be proportional to the joint location variation in a predetermined time period. The location variation due to the collision causes an error (See at least Griffiths Paragraph 0065). By applying a joint torque per error that varies between the difference of joint position and desired joint position (See at least Griffiths Paragraph 0065), the system can apply the appropriate compensation value due to the collision, which will increase the effectiveness of the system. 
Modified Muneto fails to disclose at least one of a second collision compensation value which is proportional to a velocity of each of the joints measured during the predetermined time period, and a third collision compensation value which is proportional to a variation in an acceleration value of each of the joints measured during the predetermined time period. 
However, Su teaches a second collision compensation value which is proportional to a velocity of each of the joints measured during the predetermined time period (See at least Su Column 5 lines 34-64 and claim 8, the friction compensation torque, which is interpreted as the collision compensation value, is used to control the position and posture of each joint, and is calculated according to the rotation 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Muneto with Su to have the collision compensation value be proportional to the velocity. The speed of the joint is related to the hazard of the collision (See at least Su Column 5 lines 45-64). By having the compensation value be proportional to the velocity, the system can account for the hazard due to the speed during the collision, which will improve the safety of the system. 

Claims 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Muneto in view of Takahashi, Griffiths, and Su and in further view of Kojima et al (US 5142210 A) (Hereinafter referred to as Kojima).

Regarding Claim 16, modified Muneto fails to disclose the collision compensation value comprises the first to third collision compensation values. 
However, the Griffiths teaches the first collision compensation value (See claim 15 rejection), and Su teaches the second collision compensation value (See claim 15 rejection). 
Modified Muneto fails to disclose the third collision compensation value. 
However, Kojima teaches comparing the acceleration value to a permissible range (See at least Kojima Column 9 lines 10-14), and determining if collision occurred based on the acceleration value and reducing the excess acceleration to bring it back into permissible range (See at least Kojima Column 9 lines 35-57 and Figures 3-4, the acceleration values exceed the permissible range during time period (c), and are brought back to the range; brining the acceleration back into range is interpreted as a third 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Muneto with Kojima to have the collision compensation value be proportional to the variation of acceleration during the predetermined time period. By properly compensating for the variation in acceleration, the damage to the tool, work, and other machine parts can be suppressed to a minimum (See at least Kojima Column 9 lines 46-57, which increases the safety of the system. 

Regarding Claim 18, modified Muneto fails to disclose the collision compensation value comprises the first to third collision compensation values. 
However, the Griffiths teaches the first collision compensation value (See claim 17 rejection), and Su teaches the second collision compensation value (See claim 17 rejection). 
Modified Muneto fails to disclose the third collision compensation value. 
However, Kojima teaches comparing the acceleration value to a permissible range (See at least Kojima Column 9 lines 10-14), and determining if collision occurred based on the acceleration value and reducing the excess acceleration to bring it back into permissible range (See at least Kojima Column 9 lines 35-57 and Figures 3-4, the acceleration values exceed the permissible range during time period (c), and are brought back to the range; brining the acceleration back into range is interpreted as a third compensation value which will be proportional to how much the acceleration exceeded the permissible range). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Muneto with Kojima to have the collision compensation value be proportional to the variation of acceleration during the predetermined time period. By properly 

Regarding Claim 20, modified Muneto fails to disclose the collision compensation value comprises the first to third collision compensation values. 
However, the Griffiths teaches the first collision compensation value (See claim 19 rejection), and Su teaches the second collision compensation value (See claim 19 rejection). 
Modified Muneto fails to disclose the third collision compensation value. 
However, Kojima teaches comparing the acceleration value to a permissible range (See at least Kojima Column 9 lines 10-14), and determining if collision occurred based on the acceleration value and reducing the excess acceleration to bring it back into permissible range (See at least Kojima Column 9 lines 35-57 and Figures 3-4, the acceleration values exceed the permissible range during time period (c), and are brought back to the range; brining the acceleration back into range is interpreted as a third compensation value which will be proportional to how much the acceleration exceeded the permissible range). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Muneto with Kojima to have the collision compensation value be proportional to the variation of acceleration during the predetermined time period. By properly compensating for the variation in acceleration, the damage to the tool, work, and other machine parts can be suppressed to a minimum (See at least Kojima Column 9 lines 46-57, which increases the safety of the system. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner acknowledges applicant has amended the independent claims to overcome the claim objections, 112 rejections, and 103 rejections previously set forth. However, the claims are now rejected in view of an additional reference, Griffiths. Claims 6, 15, 17, and 19 are rejected in view of another additional reference, Su. Claims 16, 18, and 20 are rejected in view of yet another additional reference, Kojima. 
Applicant's arguments with respect to claims 2-3 have been fully considered but they are not persuasive. Takahashi, as stated above with respect to claims 2-3 rejections, discloses operating the robot in position control mode, even as the robot and the gripped workpiece make contact with the target workpiece, and the forces are changing as the robot is operated in robot control mode. The robot can also be operated in force control mode even if the robot is not colliding with an object. The robot can move in the z direction while in the force control mode, and the forces stay approximately the same, meaning there is not any collision occurring, which would change the value of the forces detected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.S./               Examiner, Art Unit 3664                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664